Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Response to Amendment
The action is responsive to the Amendment filed on January 6, 2022.  Claims 1-13 and 15-20 are pending.  Claims 10 and 17 have been amended.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 1/6/2022, with respect to Claim 10 and 17 have been fully considered and are persuasive in view of the amendments.  The rejection of the claim of 12/9/2021 has been withdrawn. 
	 
Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claims 1, 10, and 17, the claims are allowed because the closest prior art, Toshiba, Lee, Anagnostou, Liu, and Shapiro, either singularly or in combination, because they fail to anticipate or render obvious determining advection of an isolated wind field between said at least two wind volumes; and iterating a process of correcting for intra-volume advection, objective analysis, and determining the inter-volume advective properties; wherein upon convergence of a measured advection profile, the advective properties of the ABL wind field are derived, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863